Order entered February 7, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01083-CV

      MICHAEL D. HEATLEY, HEATLEY CAPITAL CORPORATION, AND HC
                      DEVELOPERS, LLC, Appellants

                                                V.

                 RED OAK 86, LP. AND CHARLES JOHNSON, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-09010

                                            ORDER
       On December 18, 2018, we ordered court reporter Vielica Dobbins to file, within twenty

days, the reporter's record, written verification no hearings were recorded, or written verification

appellants had not paid or made arrangements to pay for the record. To date, however, Ms.

Dobbins has not responded.

       Because the record was first due October 27, 2018 and the appeal cannot proceed without

the issue of the record being resolved, we ORDER Ms. Dobbins to file, no later than February

19, 2019, the record or requested verification. We caution Ms. Dobbins that failure to comply

may result in an order she not sit as a reporter until she complies.

                                                       /s/   KEN MOLBERG
                                                             JUSTICE